Grant No.: ____

METROPOLITAN HEALTH NETWORKS, INC.
 
Restricted Stock Award Agreement for Executive Officers
 
_________ Shares of Restricted Stock
 
THIS AGREEMENT (this “Agreement”) dated as of the ______ day of __________,
2006, between METROPOLITAN HEALTH NETWORKS, INC., a Florida corporation (the
“Company”) and _________________________________ (“Participant”) is made
pursuant and subject to the provisions of the Company’s Omnibus Equity
Compensation Plan (the “Plan”), a copy of which has been made available to
Participant.  All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.
 
1. Award of Stock.  Pursuant to the Plan, the Company, on [___________] (the
“Date of Grant”) granted to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, an
Award of ______ shares of Restricted Stock.
 
2. Restrictions.  The shares of Restricted Stock are nontransferable and are
subject to forfeiture until vested.
 
3. Vesting.  Subject to paragraphs 4 through 7 below, Participant’s interest in
the shares of Restricted Stock shall become transferable and nonforfeitable
(“Vested”) as follows:


(a)           Twenty-five percent (25%) of the shares of Restricted Stock shall
become Vested on the first anniversary of the Date of Grant;


                    (b)           An additional twenty-five percent (25%) of the
shares of Restricted Stock shall become Vested on the second anniversary of the
Date of Grant;


                    (c)           An additional twenty-five percent (25%) of the
shares of Restricted Stock shall become Vested on the third anniversary of the
Date of Grant; and


                    (d)           The remaining twenty-five percent (25%) of the
shares of Restricted Stock shall become Vested on the fourth anniversary of the
Date of Grant.


 
4. Death or Disability.  In the event of Participant’s death or Disability (as
defined in the Plan) while employed by the Company and prior to the forfeiture
of the shares of Restricted Stock under paragraph 7, all shares of Restricted
Stock that are not then Vested shall become Vested as of the date of
Participant’s termination from the employ of the Company on account of death or
Disability.
 
 
 

--------------------------------------------------------------------------------

 
5. Termination Without Cause and Resignation for Good Reason.  In the event
Participant is terminated from the employ of the Company without Cause
(“Termination Without Cause) or resigns from the employ of the Company for Good
Reason (“Resignation for Good Reason”), all shares of Restricted Stock that are
not then Vested shall become Vested as of the date of Participant’s termination
from the employ of the Company on account of Termination Without Cause or
Resignation for Good Reason, as applicable.  For purposes of this Agreement, the
term “Cause” shall mean (i) an action or omission of the Participant which
constitutes a willful and material breach of, or failure or refusal (other than
by reason of his disability) to perform his duties under, an employment or other
agreement which is not cured within fifteen (15) days after receipt by the
Participant of written notice of same, (ii) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with Participant’s
services under an employment or any other agreement, (iii) conviction of a
felony or any other crime which involves dishonesty or a breach of trust, or
(iv) gross negligence in connection with the performance of the Participant’s
duties under an employment or other agreement, which is not cured within fifteen
(15) days after written receipt by the Participant of written notice of
same.  For purposes of this Agreement, the term “Good Reason” shall mean (i) the
assignment to the Participant of any duties or responsibilities inconsistent in
any respect with the Participant’s position or a similar position in the Company
or one of its subsidiaries, as contemplated by an employment or other agreement,
or any other action by the Company which results in a substantial and compelling
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company within fifteen (15) days  after
receipt of notice thereof given by the Participant; (ii) any failure by
the  Company to comply with any of the provisions regarding compensation or
benefit programs under an employment or other agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant; (iii) the Company’s requiring the Participant to be based at any
office or location outside of the area for which Participant was originally
hired to work except for travel reasonably required in the performance of the
Participant’s responsibilities.  For purposes of this Section 5, any good faith
determination of “Good Reason” made by the Board of Directors of the Company
shall be conclusive.
 
6. Change in Control.  Notwithstanding any other provision of this Agreement,
all shares of Restricted Stock not previously forfeited shall become Vested upon
a Change in Control (as such term is defined in Section 13.2 of the Plan).
 
7. Forfeiture.  Upon the Participant’s termination of employment with the
Company (and all affiliates) for any reason (other than on account of the
Participant’s death or becoming Permanently and Totally Disabled or the
Participant’s Termination Without Cause or Resignation for Good Reason.), all
non-Vested shares of Restricted Stock granted under this Agreement shall be
forfeited as of the date of termination and the escrow shall be terminated.
 
8. Escrow for Restricted Shares.
 
(a) Until the Restricted Stock is Vested, the underlying shares shall be held by
the Company in escrow.  Upon becoming vested, a share certificate for the newly
vested shares shall be delivered to the Participant as soon as administratively
feasible after the date of vesting.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) Subject to the requirements of Paragraph 9, the Participant shall have all
the rights of a shareholder with respect to the shares held in escrow, including
the right to vote the shares and to receive all dividends and other
distributions paid with respect to the shares.
 
(c) Any shares held in escrow under this Agreement shall be held, and a
certificate shall be issued, in the name of the Participant.  The Participant
does hereby irrevocably constitute and appoint the Company’s Chief Financial
Officer and Controller as Participant’s attorney to transfer any forfeited
shares on the books of the Company with full power of substitution in the
premises.  The Chief Financial Officer and/or the Controller shall use the
authority granted in this paragraph 8 to cancel any shares of Restricted Stock
that are forfeited.
 
9. Share Distributions and Dividends.  If a dividend or other distribution
declared with respect to Company shares is payable in shares, any shares
distributed with respect to the shares of Restricted Stock held in escrow
hereunder also shall be held in escrow subject to the same terms and
restrictions applicable to the escrowed shares to which such distribution
relates.  If the Shares held in escrow shall be changed into or exchangeable for
a different number or kind of stock or other securities of the Company or other
corporation (whether through reorganization, reclassification, recapitalization,
stock split-up, merger or otherwise), such substituted stock or other securities
shall be held in escrow subject to the same terms and restrictions as were
applicable to the replaced shares of Restricted Stock.
 
10. Confidentiality and Non-Competition.  Notwithstanding any other provision of
this Agreement, any Restricted Stock granted pursuant to this Agreement or the
proceeds from the sale of any shares of Vested Restricted Stock shall be
forfeited by you if you engage in any conduct that violates any non-competition,
confidentiality or non-solicitation provisions (a) under your employment or
other agreement with the Company (or any of its affiliates or subsidiaries) or
(b) that are otherwise applicable to your employment with the Company (or any of
its affiliates or subsidiaries).  You acknowledge that this grant constitutes
good, valuable and sufficient consideration for your performance of those
provisions.
 
11. Fractional Shares.  A fractional share shall not be issued hereunder, and
when any provision hereof may cause a fractional share to be issued, any such
fractional share shall be disregarded.
 
12. Financial Restatements Due to Intentional Misconduct or Gross Negligence
 
(a)           In the event that the disinterested and independent (as determined
in accordance with the NYSE AMEX listing standards) members of the Board of
Directors determine (the “Board Determination”) that the Participant’s
intentional misconduct or gross negligence directly or indirectly caused or
contributed to a restatement of the Company’s consolidated financial statements
due to the material non-compliance of the Company with any financial reporting
requirement under the U.S. federal securities laws, whether such restatement is
required by law or the Board of Directors determines, in its discretion, such
restatement is necessary or desirable to serve the best interests of the
Company, then any shares of Restricted Stock that are not yet Vested that were
granted during the three month period prior to or the nine month period
following the first public issuance or filing with the Securities Exchange
Commission (whichever occurs first) of the incorrect financial statements shall
be immediately and irrevocably forfeited without any payment therefor. In
addition, for any shares of Restricted Stock that became vested during the nine
month period following the first public issuance or filing with the Securities
Exchange Commission (whichever occurs first) of the incorrect financial
statements (“Covered Vested Shares”):
 
 
- 3 -

--------------------------------------------------------------------------------

 
(i)           to the extent that such Covered Vested Shares have not been sold
or otherwise transferred by the Participant at the time the Company demand is
made, such Covered Vested Shares shall be immediately and irrevocably forfeited
without any payment therefor;
 
(ii)           to the extent that such Covered Vested Shares have been sold, the
Participant shall be required to repay or otherwise reimburse the Company, upon
demand, an amount in cash or Common Stock equal to the aggregate proceeds
received from such sale of such Covered Vested Shares; and
 
(iii)           to the extent that such Covered Vested Shares have been
transferred otherwise than for value (ex. a transfer by gift, a transfer upon
death), the Participant shall be required to repay or otherwise reimburse the
Company, upon demand, an amount in cash or Common Stock equal to the greatest of
(a) the Fair Market Value (as defined in the Plan) of such Covered Vested Shares
on the date the Covered Vested Shares became vested, (b) the Fair Market Value
of such Covered Vested Shares on the date the Covered Vested Shares were
transferred and (c) the Fair Market Value of such Covered Vested Shares on the
date of the Board Determination.
 
(b)           This section does not constitute the Company’s exclusive remedy
for the Participant’s commission of intentional misconduct or gross
negligence.  The Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Restricted
Stock to the Participant. By receiving the grant of Restricted Stock hereunder,
the Participant agrees that the Company may deduct from any amounts it owes the
Participant from time to time (such as wages or other compensation, deferred
compensation credits, vacation pay, any severance or other payments owed
following a Termination of Employment, as well as any other amounts owed to the
Participant by the Company) to the extent of any amounts the Participant owes
the Company under this section. The provisions of this section and any amounts
repayable by the Optionee hereunder are intended to be in addition to any rights
to repayment the Company may have under Section 304 of the Sarbanes-Oxley Act of
2002 and other applicable law.
 
13. No Right to Continued Employment.  Neither the Plan nor this Agreement shall
confer upon you any right to continue in the employ of (or any other
relationship with) the Company or any subsidiary, affiliate, or parent thereof,
or limit in any respect the right of the Company or any subsidiary, affiliate,
or parent thereof to terminate your employment or other relationship with the
Company or any subsidiary, affiliate, or parent thereof, as the case may be, at
any time.
 
 
- 4 -

--------------------------------------------------------------------------------

 
14. Adjustments.  In the event that, after the date hereof, the outstanding
shares of the Company's common stock shall be increased or decreased or changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation through reorganization,
merger or consolidation, recapitalization, reclassification, stock split,
split-up, combination or exchange of shares or declaration of any dividends
payable in common stock, the Committee shall appropriately adjust the number of
shares of Restricted Stock (to the nearest possible full share), and such
adjustment shall be effective and binding for all purposes of this Agreement and
the Plan.
 
15. Governing Law.  Except as otherwise required by applicable law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Florida, but without regard to the principle of conflict of laws
thereof.  If any one or more provisions of this Agreement shall be found to be
illegal or unenforceable in any respect, the validity and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.
 
16. Plan Documents.  This Agreement is qualified in its entirety by reference to
the provisions of the Plan, as amended from time to time, which are hereby
incorporated herein by reference.  Capitalized terms not defined herein shall
have the meaning ascribed to them in the Plan.  However, notwithstanding the
above, no Plan amendment may deprive you of any Restricted Stock theretofore
granted under the Plan without your consent, and no Plan amendment requiring
shareholder approval (if any) may be made without such shareholder
approval.  The interpretation and construction by the Committee of the Plan,
this Agreement, the Restricted Stock granted hereunder, and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the Plan, shall be final and binding upon you.  Until the Restricted Stock shall
expire, terminate, or Vest in full, the Company shall, upon written request
therefor, send a copy of the Plan, in its then-current form, to you or any other
person or entity then entitled to the Restricted Stock.
 
17. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Participant.
 
18. Section 83(b) Election.  The Participant may make a Section 83(b) election
to treat the shares of Restricted Stock granted to him under Paragraph 1 as
taxable income at the time of transfer under this Agreement.  A section 83(b)
election form (with accompanying instructions) which may be used for this
purpose is attached to this Agreement as Exhibit A.
 
19. Tax Withholding.  Participant shall make arrangements, satisfactory to the
Company, for the satisfaction of income and employment tax withholding
requirements related to the Restricted Stock.  In accordance with such
procedures as may be established by the Committee, Participant may surrender
shares of common stock, including shares of Vested Restricted Stock, in
satisfaction of the tax withholding requirement; provided, however, that the
number of shares to be surrendered or withheld shall be determined using the
minimum rate at which income and employment taxes must be withheld and the Fair
Market Value of common stock as of the date of withholding.
 
 
- 5 -

--------------------------------------------------------------------------------

 
20. Notices.  All notices and other communications required or permitted
hereunder shall be in writing and deemed to have been received on the date of
delivery if delivered by hand or overnight express, or three days after the date
of posting if mailed by registered or certified mail, postage prepaid, addressed
to the Company, c/o General Counsel, at 250 S. Australian Avenue, Suite 400,
West Palm Beach, Florida 33401, and to Participant at Participant’s address as
set forth on the signature page hereto (or such other address to which the
Company or you hereby notify the other party hereto to send such notices and
communications).  Such notices and other communications shall not be considered
delivered until actually received or deemed received pursuant to this Section
20.
 
21. Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
22. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Participant and supersedes any prior agreements and
understandings, oral or written, between the Company and you concerning the
subject matter of this Agreement.
 
23. Construction.  The section headings contained in this Agreement are for
reference only and shall have no effect on the interpretation of any of the
provisions of this Agreement.
 
24. Amendment.  This Agreement may (except as provided in the Plan) only be
amended, altered or modified by a written instrument signed by the parties
hereto, or their respective successors, and it may not be terminated (except as
provided herein or in the Plan).
 
 
- 6 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
METROPOLITAN HEALTH NETWORKS, INC.






By:                                                                
Michael M. Earley, Chairman






EMPLOYEE




________________________________
Address:


Social Security Number:
 
 
- 7 -

--------------------------------------------------------------------------------

 
Grant No.: ____
 
EXHIBIT A
 
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
 
IN GROSS INCOME IN YEAR OF TRANSFER UNDER SECTION 83(b)
 
Pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, I
hereby elect to include in my gross income at the time of transfer the amount
includible under Section 83(b) with respect to the restricted property described
below, in accordance with applicable regulations:
 
1.           The name, address and taxpayer information number of the
undersigned are:
 
Name:                                                                           
Address:                                                                                                
Taxpayer Identification Number:                                                 
 
2.           Description of property with respect to which the election is being
made:
 
__________________________ shares of common stock, $.001 par value, of
Metropolitan Health Networks, Inc.
 
3.
Date on which the property was transferred and taxable year for which the
election is made:

 
Date of transfer:                                                      
 
Taxable year for which election made:  Calendar year ______
 
4.           The nature of the restriction(s) to which the property is subject:
 
Forfeiture in the event that the undersigned terminates employment before the
restricted shares becomes vested in accordance with the terms of the Restricted
Stock Award Agreement.
 
5.           Fair market value at time of transfer:
 
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is ______ per
share, for an aggregate fair market value of $_____________.
 
6.           Amount paid for the property:
 
No amount has been paid by the undersigned for said property.
 
 
 

--------------------------------------------------------------------------------

 
7.           Furnishing statement to company:
 
A copy of this statement has been furnished to Metropolitan Health Networks,
Inc.
 


Dated:                                           
 
Signature:                                                                       
Name:                                                                       
 


 
- 2 -

--------------------------------------------------------------------------------

 
 
INSTRUCTIONS FOR SECTION 83(b) ELECTION FORM:
 
1.      Review and complete all items on this form, including:
 
§  
Address and taxpayer identification number (i.e., Social Security number) (Item
1)

 
§  
Date of transfer (Item 3)

 
§  
Fair market value per share and in the aggregate (Item 5)

 
§  
Signature and date (bottom)

 
2.      Provide a copy of this form within 30 days of the date of the agreement
to:
 
§  
the CFO or Controller for Metropolitan Health Networks, Inc.

 
§  
Director, Internal Revenue Service Center, of the Service Center where you
expect to file your income tax return

 

 

3.
Attach a copy of this form to your Federal income tax return for the calendar
year involved.

 
 
 
 

--------------------------------------------------------------------------------

 